DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al (US PAP 2015/ 0020106), “Belyaev” in view of Poniatowki et al (US PAP 2011/ 0135283), “Poniatowki”.
As per claims 1, 8 and 15, as best understood and in light of the rejections, Belyaev teaches a non-transitory computer-readable medium containing computer program code see for example [0043];
 analyzing a first one or more instances of video content to select a first plurality of frames, each containing a respective group of pixels determined to depict a first content entity; generating a first plurality of instances of web content, each including a depiction of one of the frames from the selected first plurality of frames in association with the first content entity (i.e., video content can be ranked based on the display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received); 
monitoring interactions with the first plurality of instances of web content across a plurality of client devices (i.e., communicate a sequence of the video content from the plurality of media sources, as well as communicate various media content portions based on user profile data, ranks, weightings and associated metadata of video content identified for a dynamic user experience that can be predetermined on a schedule for the user automatically and/or selected by the user, in which the system further adapts for dynamic scheduling thereafter.  For example, the streaming component 120 is configured to communicate an updated video content selection and a display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received) see for example [0064 and 84]; [0076- 77, 91, 100, 118 and 125] also disclose Video content from the media sources can be streamed via the personalized channel and selected from various media sources that comprise a web data feed to communicate video content from the web data feed via a personalized video channel”.
Belyaev does not explicitly teach selectively removing one or more frames from the selected first plurality of frames to produce a modified plurality of frames, based on the monitored interactions; and generating a second plurality of instances of web content, each including a depiction of one of the frames from the modified plurality of frames in association with the first content entity.
However, Poniatowki explicitly teaches selectively removing one or more frames from the selected plurality of frames to produce a modified plurality of frames, based on the monitored interactions; and generating a second plurality of instances of web content, each including a depiction of one of the frames from the modified plurality of frames in association with the first content entity (i.e., video frames may be deleted as they are displayed and replaced with new video frames received in a content stream) see for example [0094]; [0080] discloses “A video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit (165) to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds (see the definition provided below).
web feed that allows users and applications to access updates to websites in a standardized, computer-readable format. These feeds can, for example, allow a user to keep track of many different websites in a single news aggregator.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Poniatowki into Belyaev to provide a processing unit used to modify media content (e.g., scale a video frame), analyze media content, decompress media content, compress media content, etc., wherein a video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time, thus an electronic programming guide, advertisement information that is dynamically selected, media content information, or any other text/graphics may be written onto a video frame stored in a frame buffer to superimpose the additional content on top of the stored video frame, and the central processing unit may be used for processing communication with any of the input and/or output devices associated with the media device, for example, a video frame which is dynamically modified in real time may subsequently be transmitted for display and the central processing unit may be used to communicate with other media devices to perform functions related to synchronization, or publication of data and therefore overcome the fixed non-editable 
As per claims 2, 9 and 16, Belyaev teaches communicate a sequence of the video content from the plurality of media sources, as well as communicate various media content portions based on user profile data, ranks, weightings and associated metadata of video content identified for a dynamic user experience that can be predetermined on a schedule for the user automatically and/or selected by the user, in which the system further adapts for dynamic scheduling thereafter.  For example, the streaming component 120 is configured to communicate an updated video content selection and a display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received) see for example [0064 and 84]; [0076- 77, 91, 100, 118 and 125] also disclose similar limitation; Poniatowki explicitly teaches calculating, for each frame of the selected first plurality of frames, a respective interaction score representing how a frequency of interaction across one of the plurality of client devices with the respective one of the first plurality of instances of web content including the depiction of the frame of the selected first plurality of frames; and ranking the selected first plurality of frames, based on the calculated interaction scores, wherein the one or more frames selectively removed from the selected first plurality of frames frame buffer may be modified dynamically by the central processing unit (165) to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds.
As per claims 3, 10 and 17, Belyaev teaches analyzing a second one or more instances of video content to select a second plurality of frames, each containing a respective group of pixels determined to depict the first content entity; combining the second plurality of frames with the modified plurality of frames, to produce a combined plurality of frames; and generating a third plurality of instances of web content, each including a depiction of one of the frames from the combined plurality of frames in association with the first content entity (i.e., video content is identified from various media sources (e.g., RSS feeds--web data feeds (see the definition supra), or other sources) and further analyzed for data related to the content, the media source and video content characteristics in order to queue the video and present it via the personalized video channel, wherein as video content changes and/or becomes available from a media source (e.g., with updated programming, newly added family videos, recently released video rentals, recently aired programming, current news broadcast, and the like) video content options for viewing content from various media 
As per claims 4, 11 and 18, Belyaev teaches analyzing the first one or more instances of video content to identify a set of frames that each contain a respective depiction of the first content entity; determining a measure of quality for each of the identified set of frames; and determining, for each of the identified set of frames, a respective measure of confidence that the respective group of pixels in the frame of the identified set of frames depicts the first content entity (i.e., Video content can be identified as a possible selection from among many different media sources, such as an RSS feed, a video subscription service, web page, web portal/site, a broadcast (wirelessly/wired), social networking site, personal video libraries and like media sources.  In order to ascertain what content could be preferable to the user, the ranking component can dynamically rank identified video content based on topics within the video content.  In other embodiments, the video content can be ranked according to the correlation with other user preferences (e.g., likes, dislikes, settings for content) and/or classification criteria (e.g., language, audience category--PG, G, etc., other ratings, genre, performer, etc.) as identified or set by user profile data.  Additionally or alternatively, video content can be ranked based on the physical/digital characteristics of the video content (e.g., resolution quality, duration, color quality, sound quality, etc.), in which video content satisfying a predetermined threshold for video/audio quality are kept and other video content be discarded) see for example [0054- 55]; [0078] also discloses similar limitation.

As per claims 6, 13 and 20, Belyaev teaches determining a placement of at least one of the second plurality of instances of web content within a page comprising a third plurality of instances of web content (i.e., web page feeds/ update) see for example [0037, 51, 60, 68, 92 and 92]; Poniatowki also teaches similar limitation in [0040, 45 and 47].
As per claims 7 and 14, Belyaev teaches the page comprising the third plurality of instances of web content is not associated with the first content entity (i.e., video frames may be deleted as they are displayed and replaced with new video frames received in a content stream) see for example [0094]; [0080] discloses “A video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit (165) to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds.
Response to Arguments
Applicant's arguments filed 7/1/21 have been fully considered but they are not persuasive.
Regarding applicant’s remarks dated 7/1/21 examiner responds as follows:
different media sources can be configured to be rendered via a personalized channel." Belyaev, Abstract. Belyaev teaches that a "streaming component 120 is ... operable to communicate a sequence of the video content from the plurality of media sources ... based on user profile data, ranks, weightings and associated metadata of video content identified for a dynamic user experience that can be predetermined on a schedule for the user automatically and/or selected by the user, in which the system further adapts for dynamic scheduling thereafter." Id.,   [0064] and further argues to the contrary stating “However, to the extent the Examiner maps the sequence of video content in Belyaev to the "first one or more instances of video content" in claim 1, Belyaev does not teach or suggest generating a plurality of instances of web content, each including a depiction of one of the frames selected from the sequence of video content. Thus, it follows that Belyaev does not teach or suggest "generating a first plurality of instances of web content, each including a depiction of one of the frames from the selected first plurality of frames in association with the first content entity". Remarks at 14.
Initially it is noted that [0031] of Belyaev discloses “video content can be obtained from one or more media sources such as a web data feed, social networks, news feeds, web site/page feeds, broadcast networks, internet subscription services, etc.”. Thereafter the video content/ media sources is aggregated for viewing via a single personalized video channel to be rendered in a user device or a display component of a user device. Applicant clearly admits to the disclosure of the “video content from different media sources can be configured to be rendered in a user device or a 
[0036] The computing device 104 operates to receive and aggregate multiple media sources 102 and corresponding content (e.g., news broadcast, television programming, web cast, web page feeds, personal data and other media content) into a single communication channel 107 to be rendered in a display component 106 for viewing by the user implementing the channel configurations and also by friends of other mobile devices that can interact for a community experience at scheduled broadcast times.

 [0039]… the computing device 104 utilizes the components therein to define various videos related to this search data to establish media sources having similar or related content and provide configurable options to the user for generating a personalized dynamic channel for viewing on the display component 106 at various times that could correspond with a newly broadcast programming, purchased programming, rented programming, web updated programming, subscription service programming, recorded programming stored and/or the like.

[0040] The user can select to view, configure, purchase, subscribe and communicate any one of these content options on the channel 107 to a display component.

[0048]… video content associated with the user profile data can further be provided in a list or rendered as a selection according to a classification, a topic, and/or other user preference that can be communicated to a user for scheduling viewing times via the personalized video channel.  The selections communicated can be based on those video content selections.

[0057]… An RSS document (which is called a "feed", "web feed", or "channel") includes full or summarized text, plus metadata such as publishing dates and authorship, which can be used to 
identify, communicate, obtain and/or render video content associated with the feed.  RSS feeds or feeds, for example, can benefit publishers by enabling them to syndicate content automatically.  

[0060]… video content from a first media source of a first time can be rendered to the display component at a user defined time and video content from a second media source at a second time can then follow and/or be scheduled for other times.  This can enable the user to have dynamic video content from multiple different media sources at user defined scheduled times and interact dynamically via the user profile with updated content, viewing options and/or present newly participating or discovered media sources for video content to be communicated from as selections for being rendered, to be followed for updates and/or for portioning into partitions.

[0064]… A display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received.

[0076] The selection component 402 is configured to communicate the video content as a set of selections to respectively schedule at a predetermined time in a display component for rendering the video content at the predetermined time.

[0084]… A display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received.

[0091]… This computer device 104 can thus communicate an updated video content selection of the updated video content 512 to the display component, and the display component is configured to generate the updated video content 510 associated with the updated video content selection in the display component via the personalized video channel in response to an updated video content selection input being received.

[100]… The personalized video channel 107 can be configured to render the content to a display (e.g., a touch screen panel display or the like) and generate the updated video content associated with the updated video content selection in the display component in response to an updated video content selection input being received.

2) Applicant admit to the “user selection of the video content” and further argues “while Belyaev discloses that a user can select video content that is communicated by the streaming component, nothing in Belyaev teaches or suggests that the user selects from web content, which includes a depiction of one of the frames from the sequence of video content. Accordingly, Applicant submits that selecting video content cannot teach or suggest "monitoring interactions with the first plurality of instances of web content across a plurality of client devices“. Remarks at 15.
In response it is noted that applicant is looking for verbatim recitation to appear in the prior arts of the record used for rejection. It is further noted that as to the broadest reasonable interpretation, examiner has made a clear one to one mapping of the claims in light of the portions relied upon for rejection. As per rejection of the record and as per citations of the record (listed supra and not repeated here for brevity) Belyaev clearly discloses the alleged missing limitations.   
Belyaev clearly discloses monitoring interactions with the first plurality of instances of web content across a plurality of client devices (i.e., communicate a sequence of the video content from the plurality of media sources, as well as communicate various media content portions based on user profile data, ranks, weightings and associated metadata of video content identified for a dynamic user experience that can be predetermined on a schedule for the user automatically and/or selected by the user, in which the system further adapts for dynamic scheduling thereafter.  For example, the streaming component 120 is configured to communicate an updated video content selection and a display component such as a client component 210 is configured to receive the communicated content via the channel 107 and render the content to a display (e.g., a touch screen, panel display or the like) that generates the updated video content associated with the updated video content selection in the display component via the personalized video channel 107 in response to an updated video content selection input being received) see for example [0064 and 84]; [0076- 77, 91, 100, 118 and 125] also disclose similar limitation. It is noted that the abstract discloses “…Video content from the media sources can be streamed via the personalized channel and selected from various media sources that comprise a web data feed to communicate video content from the web data feed via a personalized video channel”.
3) Applicant allegedly argues “Poniatowki does not disclose that video frames can be deleted based on monitored interactions with web content that includes depictions of frames selected from the video content” and Poniatowki does not disclose that video frames can be deleted based on monitored interactions with web content that includes depictions of frames selected from the video content. Accordingly, it follows that Belyaev and Poniatowki do not teach or suggest "selectively removing one or more 
Examiner fails to see the underlined portion (supra) to appear as recited. 
Poniatowki clearly discloses selectively removing one or more frames from the selected plurality of frames to produce a modified plurality of frames, based on the monitored interactions; and generating a second plurality of instances of web content, each including a depiction of one of the frames from the modified plurality of frames in association with the first content entity (i.e., video frames may be deleted as they are displayed and replaced with new video frames received in a content stream) see for example [0094]; [0080] discloses “A video frame (e.g., an HD video frame) stored in a frame buffer may be modified dynamically by the central processing unit (165) to overlay additional content (e.g., information about the frame, program info, a chat message, system message, web content, pictures, an electronic programming guide, or any other suitable content) on top of the video frame, manipulate the video frame (e.g., stretching, rotation, shrinking, etc.), or replace the video frame in real time” and [145] discloses web related RSS feeds.
1) Applicant argues claims 8 and 15 based on the arguments presented with respect to claim 1. Remarks at 15.
Accordingly examiner responds using the same rational.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov